DETAILED ACTION
An after-final response, presenting arguments, was entered on 9/23/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the claimed invention results in an unexpected structure due to the use of a first and second powder, as shown in [0025] of the specification as published in US 2020/0043675.  This is not persuasive.  This paragraph explains that the structure occurs due to different deposition efficiencies and different momentum transfer in the two populations.  Thus, this result would have been expected by one of ordinary skill in the art.  Expected beneficial results are evidence of obviousness of a claimed invention.  MPEP § 716.02(c).
Applicant also argues that Bourda does not describe two separate powders because Bourda teaches a powder incorporated within a refractory matrix.  This is not persuasive.  The current claim language does not preclude the first and second powder being provided as a first powder incorporated within a matrix of the second powder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712